Citation Nr: 1609600	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1995 to December 1997.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran was provided notice of the March 2013 rating decision on April 1, 2013.  The Veteran filed a notice of disagreement (NOD) on April 1, 2014, contesting the denial of service connection for a bipolar disorder.  A statement of the case (SOC) was provided in October 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in November 2014.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether there is an etiological relationship between the Veteran's psychiatric disorder, diagnosed as a bipolar disorder, and his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as a bipolar disorder, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he suffers from an acquired psychiatric disorder that had its onset in military service.  In this regard, the Veteran has related that he experienced symptoms and behavioral issues in service that are consistent with his presently diagnosed bipolar disorder.  Specifically, the Veteran stated that he engaged in high-risk activities, including multiple bar fights and blowing up his car.

A review of the Veteran's service treatment records contain no treatment or diagnosis of a psychiatric disorder.

A review of the Veteran' service personnel records reveals that he has had a pattern of misconduct and behavioral issues in service.  The Veteran's DD 214 notes that he was demoted to an E-1 upon discharge.  Additionally, there is evidence in his personnel records that he received disciplinary actions on September 1996, July 1997, and November 1997, primarily due to insubordinate behavior and poor work behavior.

A review of the Veteran's outpatient treatment records show that he was diagnosed with bipolar disorder in January 2011.  The Veteran has received treatment since that time for this condition.  

In an April 2011 letter from the Veteran's psychologist, it was noted that the Veteran's condition results in impulsiveness and engagement in activities that have high danger potential which characterize his manic states coupled with the depressed mood, isolation, feelings of worthlessness, and suicidal ideation or plans that characterize his depressed states.  This places the Veteran at high risk for severely hurting himself or others.  His mixed mood disturbance is sufficiently severe to cause marked impairment in social and occupational functioning.  The Veteran was placed on treatment on a weekly basis.

The private psychologist stated that she has reviewed a history of symptoms that occurred during the Veteran's military service in his sworn declaration/affidavit.  The private psychologist noted that she is familiar with his history and has treated him on a weekly basis while he has been under her care.  The Veteran has no known risk factors that may have precipitated his current condition.  In her personal experience and in the medical literature it is known that symptoms often occur years before an accurate diagnosis can be determined and that is typically only if the individual is brought to the attention of qualified mental health professionals.  She provided the opinion that it is more likely than not that the symptoms listed in the Veteran's sworn declaration/affidavit were the result of his current condition.

The Veteran was provided with an additional examination by his private psychologist in April 2012.  She again provided the opinion that it is more likely than not that the symptoms listed in the Veteran's sworn declaration/affidavit were the result of his current condition.

The Veteran was scheduled for a VA examination in September 2012.  However, the Veteran failed to appeal.  Although the VA examiner reviewed the Veteran's claims file, he opined that he could not provide an opinion without actually having interviewed the Veteran to get his subjective history for consideration.

Analysis

The Veteran's outpatient treatment records show that he does have a current disability; in that, he was diagnosed with bipolar disorder in 2011 and has received treatment for this diagnosis since that time.  

The evidence of record is also sufficient to support a finding of an in-service injury, i.e., a pattern of symptoms and behavior problems.  The Veteran's personnel records show that he did have behavioral issues as shown by the numerous instances of counseling and non judicial punishment.  Furthermore, the Veteran's private psychologist, who is most familiar with the Veteran's current symptom presentation and its behavioral effects, has opined that the behavioral instances seen in the Veteran's personnel records as well as those described by the Veteran, to include his allegations of multiple bar fights and destroying his car, are consistent with and reflective of bipolar syndrome.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the symptoms and behavioral problems, which the Veteran purports to have displayed in service, are consistent with the places, types, and circumstances of his service, as shown by the disciplinary actions contained in his service personnel records.  38 U.S.C.A. § 1154(a) (2014).

As for a showing of nexus, the opinion evidence of record is (via) the Veteran's private psychologist's evaluations in April 2011 and April 2012.  In both of these instances, the Veteran's private psychiatrist found that the Veteran's current bipolar disorder is related to the in-service instances of behavioral problems manifested by the Veteran.   In this regard, the private psychologist explained that, even though the Veteran was not diagnosed at that time, the underlying condition was still present and had its onset.  This is because the Veteran would have had to have gone to a mental health provider to get such a diagnosis.  However, due to the particular presentation of his disorder at that time, he may not have felt compelled to bring it to a medical provider's attention.  Additionally, it was noted that the Veteran did not have any risk factors for the development of bipolar disorder outside of his military experience.  Therefore, it was found to be more likely that the Veteran developed his condition as a result of military service.

Here, the Board finds that the private psychologist is completely competent to provide her diagnosis and opinion, as she is a licensed medical professional with a Ph. D.  Additionally, her opinions are credible, as they are based upon her review of the Veteran, his medical history, and the Veteran's subject lay statements regarding symptoms, both in-service and afterwards.  Furthermore, the private psychologist provided a well-reasoned explanation based upon established medical knowledge and literature to support her opinion that the Veteran had bipolar disorder in service before he was formally diagnosed in 2011.

The Board also points out that the private psychologist appropriately relied on the Veteran's lay statements.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, the Board finds that the Veteran's lay statements regarding his experiencing of symptoms and additional behavioral issues to be both competent and credible.  They are competent because symptoms and behavioral manifestations are within the realm of first-hand experience.  They are credible because the Veteran's statements have remained consistent and are further corroborated by the types of behavioral issues that are actually documented in his service personnel records.  Thus, the private psychologist's reliance upon such lay evidence in formulating her ultimate opinion is appropriate.

The Board, thus, finds that there is competent and credible medical opinion evidence in favor of the claim, despite the fact that there is no official diagnosis of bipolar disorder or any psychiatric disability in service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for an acquired psychiatric disorder, diagnosed as a bipolar disorder, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a bipolar disorder, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


